Citation Nr: 0303540	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  97-02 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include neurofibromatosis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant enlisted in the Army National Guard in January 
1979, and was a member until September 1997.  While a member 
of the Army National Guard, he had various periods of active 
duty training (ACDUTRA) and inactive duty training 
(INACDUTRA), including one initial period of active duty 
training in the Army from April 23, 1979 to July 26, 1979.  
This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  The Board remanded the case to the 
RO for additional development in February 1997; the RO has 
now returned the case to the Board for appellate review.

In October 2002, the appellant submitted a written statement 
in which he clarified who was representing him, namely the 
office of the Puerto Rico Public Advocate for Veterans 
Affairs.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in obtaining the information and evidence necessary 
to substantiate his claim.

2.  The appellant suffered from cutaneous leishmaniasis that 
resulted from a bite incurred while he was on ACDUTRA in 
1981; the only residual of that protozoan infection is a left 
wrist scar.

3.  The appellant currently suffers from neurofibromatosis 
(Von Recklinghausen's disease).

4.  There is no competent medical evidence of any nexus 
between the appellant's current neurofibromatosis and any 
disease or injury related to any ACDUTRA or INACDUTRA event 
or occurrence.



CONCLUSION OF LAW

A skin disorder, to include neurofibromatosis, was not 
incurred in or aggravated in any period of ACDUTRA or 
INACDUTRA.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 
1131, 1132, 1133, 5102, 5103, 5103A, and 5107 (West 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102 and 3.159); 38 C.F.R. §§ 3.6, 3.303, 3.306 
(2002) and 3.307, 3.309 (codified as amended 67 Fed. Reg. 
67,792 (November 7, 2002)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is in effect for an atrophic scar on the 
dorsum of the left wrist, secondary to status post 
leishmaniasis cutanea (claimed as a skin condition due to a 
fly bite).  Consequently, the Board, in this decision, will 
consider whether service connection should be granted for any 
other claimed skin disability.  After a thorough review of 
the evidence of record, the Board denies the appellant's 
claim of entitlement to service connection for a skin 
disorder, to include neurofibromatosis.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Service connection.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131.

The term "active military, naval, or air service" includes 
active duty; any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  The term "active duty for 
training" includes, inter alia, full time duty in the Armed 
Forces performed by Reserves for training purposes.  See 
38 U.S.C.A. § 101(22)(A).  The term "inactive duty for 
training" means any duty prescribed for Reserves which is not 
full-time (e.g., voluntary training and maintenance duties of 
their assigned units).  See 38 U.S.C.A. § 101(23).

In addition, service connection for a number of chronic 
conditions may be presumed if it is demonstrated to a 
compensable degree within one year following service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA or injury incurred or 
aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 106, 1131. 

In addition, congenital or developmental defects or 
conditions are generally not considered to be diseases or 
injuries within the meaning of applicable legislation 
providing VA disability compensation benefits.  38 C.F.R. 
§ 3.303(c).  Furthermore, 38 C.F.R. § 4.9 indicates that mere 
congenital or developmental defects, absent, displaced or 
supernumerary parts, refractive error of the eye, personality 
disorder and mental deficiency are not diseases or injuries 
in the meaning of applicable legislation for disability 
compensation purposes.  


The VA General Counsel, in a precedential opinion, citing 
DORLAND'S ILLUSTRATED DICTIONARY 385 (26th ed. 1974), indicated 
the term "disease" had been defined as "any deviation from or 
interruption of, the normal structure or function of any 
part, organ, or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown."  See 
VAOPGCPREC 2-93.

For informational purposes, neurofibromatosis (Von 
Recklinghausen's disease) is a familial condition 
characterized by developmental changes in the nervous system, 
muscles, bones and skin and marked superficially by the 
formation of pedunculated soft tumors (neurofibromas) 
distributed over the entire body associated with areas of 
pigmentation.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1129 (28th 
ed. 1994).

In his testimony at a hearing held at the RO in January 1997, 
the appellant described the events in the latter half of 1981 
that led to the diagnosis of cutaneous leishmaniasis and the 
treatment he received for that condition.  He said that the 
healing process took a long time on his hand until he finally 
got a scar.  See Hearing Transcript p. 11 and pp. 22-23.  He 
further testified that about two years after he was bitten he 
began to get little growths all over his body and that no 
other member of his family suffered from a similar condition.  
See Hearing Transcript pp. 12-15.

Review of the appellant's National Guard medical records 
reveals that the appellant was treated for leishmaniasis 
after he was bitten by a fly while on annual training 
(ACDUTRA) in Panama in July 1981.  An October 1981 Infectious 
Diseases consultation report indicates that the appellant was 
bitten on the left wrist and thereafter developed a blister 
at the bite site.  A clinical assessment of American 
cutaneous leishmaniasis was rendered.  

A note dated in March 1987 indicates that the appellant 
underwent treatment for a year-and-a-half after the 1981 
infection.  The appellant reported that he had recently 
irritated the area.  On physical examination, a superficial 
adhesion was observed in the scar of the left hand.  Multiple 
neurofibromas on the appellant's were also observed.  The 
examining physician stated that this was not a recurrence of 
leishmaniasis.  (Emphasis in original).  The doctor further 
stated that the appellant probably had neurofibromatosis, a 
hereditary disorder.  The appellant was afforded a 
Dermatology consultation in March 1987.  On physical 
examination, a scar on the left hand was noted, as were a few 
café au lait spots on the left forearm and multiple 
subcutaneous soft neurofibroma.  The dermatologist rendered a 
clinical assessment of neurofibromatosis and leishmaniasis 
(scar).  Biopsy specimens yielded a pathology diagnosis of 
histological features consistent with neurofibroma.

The appellant underwent a VA examination in February 1997.  
After examining the appellant, the VA doctor stated that all 
that remained of the leishmaniasis was an atrophic scar on 
the left wrist.  After reviewing the appellant's records, the 
doctor also noted that a few years after treatment for 
leishmaniasis, the appellant began to develop 
neurofibromatosis lesions all over his extremities, trunk and 
face.  The examiner opined that there was no relationship 
between the neurofibromatosis proven by biopsy and the fly 
bite in Panama that caused the leishmaniasis.

The appellant underwent another VA skin examination in 
October 2002.  The examiner observed an atrophic depressed 
scar on the dorsum of the left hand near the wrist.  The 
examiner also observed multiple papules and nodules on the 
face, scalp, neck, trunk, forearms, arms, thighs and legs.  
There was no ulceration, exfoliation or crusting.  The 
examiner rendered three diagnoses: status post leishmaniasis; 
a scar on the left hand secondary to status post 
leishmaniasis; and neurofibromatosis with around 90 percent 
of the body affected.

The appellant maintains that he suffers from a skin disorder, 
to include neurofibromatosis, that is related to service.  
Review of all of the evidence of record reveals that the 
appellant was treated for cutaneous leishmaniasis in 1981, 
but there is no clinical evidence of any residual of that 
protozoan infection other than a scar on the left wrist/hand.  
Furthermore, there is no medical evidence of record to 
establish that the 1981 skin condition diagnosed as cutaneous 
leishmaniasis was other than acute and transitory.  In 
addition, the record does not contain competent medical 
evidence of a nexus between any current skin disorder and 
disease or injury during the appellant's military service of 
any type.  The appellant has not provided any medical 
evidence to establish that he currently suffers from any skin 
disorder, including neurofibromatosis, that is related to 
service, and his statements are not competent evidence as to 
medical diagnosis or causation.  Moray v. Brown, 5 Vet. App. 
463 (1993).

In this case, the record shows that the appellant's 
neurofibromatosis (Von Recklinghausen's disease) is of 
congenital or developmental origin, as demonstrated by the 
service medical records documentation to that effect.  The 
doctor who examined the appellant in March 1987 diagnosed 
neurofibromatosis and stated that this condition is a 
hereditary disorder.  Congenital or developmental defects are 
not diseases or injuries within the meaning of applicable 
legislation for disability compensation purposes.  38 C.F.R. 
§§ 3.303(c), 4.9.  

Nevertheless, diseases of hereditary origin can be considered 
to be incurred in service if their symptomatology did not 
manifest itself until after entry on duty.  The mere genetic 
or other familial predisposition to develop the symptoms, 
even if the individual is almost certain to develop the 
condition at some time in his or her lifetime, does not 
constitute having the disease.  Only when symptomatology 
and/or pathology exist can one be said to have developed the 
disease.  At what point the individual starts to manifest the 
symptoms of, or have pathological changes associated with, 
the disease is a factual, not a legal issue which must be 
determined in each case based on all the medical evidence of 
record.  See Monroe v. Brown, 4 Vet. App. 513 (1993); 
VAOPGCPREC 8-88 (Op. G.C. 8-88).  The General Counsel of VA 
has held that while a congenital disease, in its very nature, 
must have preexisted service, entitlement to service 
connection turns on whether the disease was aggravated by 
service.  See VAOPGCPREC 82-90 (Op. G.C. 82-90).

Viewing the evidence in a light most favorable to the 
appellant, the evidence of record indicates that he received 
in-service treatment for leishmaniasis and that this 
condition resolved without sequelae other than a left 
hand/wrist scar.  There is no medical evidence of record to 
establish that he suffered any protozoan infection that was 
other than acute and transitory.  The medical evidence of 
record indicates that the appellant does not now suffer from 
cutaneous leishmaniasis.  

In defining the phrase "in the active military, naval, or air 
service," the statute clearly distinguishes between disease 
and injury for purposes of entitlement to compensation 
benefits while serving in a Reserve component, depending on 
the nature of that service.  Under the provisions of 
38 U.S.C.A. § 1131, individuals on inactive duty training 
have legal entitlement to service connection only when 
disability results from injury sustained while on such duty; 
service connection is not legally merited when the disability 
results from a disease process.  See Brooks v. Brown, 5 Vet. 
App. 484, 487 (1993) (myocardial infarction suffered while 
appellant was on inactive duty training is the result of a 
disease process and is not an injury for purposes of 
entitlement to service connection).  

As to the appellant's neurofibromatosis, regardless of 
whether it is more appropriated classified as a disease or as 
a congenital defect, it is not an injury.  As it is not an 
injury, service connection can not legally be granted for the 
appellant's neurofibromatosis based on any incident of 
INACDUTRA.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board has reviewed the statements made by and on behalf 
of the appellant, and finds that such statements are 
credible.  The evidence is clear that the appellant 
experienced cutaneous leishmaniasis during ACDUTRA and that 
he currently suffers from neurofibromatosis.  However, the 
appellant and other lay witnesses are competent to testify as 
to symptoms but are not competent to make a medical diagnosis 
or to establish an etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Causative factors of a disability amount to 
a medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).

There is no evidence of record indicating that any symptoms 
of neurofibromatosis existed before 1983, at the earliest.  
Therefore, the neurofibromatosis cannot be said to have been 
incurred or aggravated during the appellant's three months of 
active duty training in 1979.  There is no medical opinion of 
record that relates the any period of ACDUTRA with any 
increased neurofibromatosis symptomatology.  Thus, there is 
no competent evidence showing any permanent increase in 
severity of the appellant's hereditary neurofibromatosis 
condition during any period of ACDUTRA.  In view of the 
absence of any evidence in the treatment records of an 
increase in the severity of the neurofibromatosis beyond the 
natural progression of the disease during any period of 
ACDUTRA, and in view of the absence of a medical opinion that 
the appellant's neurofibromatosis was aggravated by any 
incident of ACDUTRA, the Board finds that the preponderance 
of the evidence is against the appellant's claim for service 
connection for a skin disorder, to include neurofibromatosis.

Upon consideration of the foregoing, the Board finds that 
service connection for a skin disorder, to include 
neurofibromatosis, is not warranted.  In reaching this 
decision the Board considered the doctrine of reasonable 
doubt.  However, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 
2001).

II.  Veterans Claims Assistance Act of 2000.

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
March 1997 rating decision, the associated Supplemental 
Statement of the Case (SSOC) and the August 1997 Board 
remand.  The August 2002 RO letter and the December 2002 SSOC 
informed the appellant of the provisions of the VCAA.  The 
SSOC issued in March 1997 had informed the appellant that the 
evidence of record did not show the existence of a 
relationship between the 1981 cutaneous leishmaniasis and the 
neurofibromatosis.  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the RO obtained the appellant's 
National Guard records and the appellant was afforded VA 
medical examinations, as well as a personal hearing.  In 
addition, the appellant was informed about the provisions of 
the VCAA in the August 2002 RO letter and in the December 
2002 SSOC.  The August 2002 RO letter notified the appellant 
that his VA outpatient records had been added to the record, 
as had National Guard records.  The appellant's 
representative indicated in January 2003 that he did not have 
any additional argument.  Therefore, there is no indication 
that additional relevant records exist that could be obtained 
by either the appellant or VA.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the service connection claim 
at issue in the instant case have been properly developed.  
Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice and assistance provisions of the new legislation 
the Board finds no prejudice to the appellant by proceeding 
with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).  

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  VA informed the appellant of the evidence 
VA needed to support his claim; of the evidence VA already 
had; and of what evidence he was to furnish.  It would not 
breach his rights under VCAA and/or the implementing 
regulations for the Board to proceed to review the appeal.  
Furthermore, neither the appellant nor his representative has 
asserted that the case requires further development or action 
under VCAA or the implementing regulations.



ORDER

Service connection for a skin disorder, including 
neurofibromatosis, is denied.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

